Case 1:02-cr-01144-VEC Document 370 Filed 12/02/19 Page 1 of 2
       Case 1:02-cr-01144-VEC Document 370 Filed 12/02/19 Page 2 of 2



Letter to Judge Caproni
December 2, 2019
Page 2

We appreciate the Court’s attention to these matters. Should the Court need
anything further in this regard, please have someone in your office contact me.

                                                Sincerely,

                                                /s/ Graham P. Carner

                                                GRAHAM P. CARNER, PLLC

c:    Gina Castellano (via ECF & E-mail)
